Case 7:19-cv-09961-CS

Document 5 Filed 11/06/19 Page 1 of 1

 

Attorney or Party without Attorney:
BURSOR & FISHER, P.A.
Philip L. Fraietta, Esq.
888 Seventh Ave
New York, NY 10019
Telephone No: 646.837.7150

Attorney For: Plaintiff

 

 

Ref. No, or File No.:

 

Insert name of Court, and Judicial District and Branch Court:

USDC-Southern District of New York

 

Plaintiff Kenneth Hallihan, et al.
Defendant: The Travelers Companies, Inc.

For Court Use Only

 

 

PROOF OF SERVICE Hearing Date:

 

Time: Dept/Div:

 

 

 

Case Number:
7:19-cv-09961

 

 

At the time of service | was at least 18 years of age and not a party to this action.

Seibel

a. Partyserved: The Travelers Companies, Inc.

| served copies of the Summons in a Civil Action, Class Action Complaint, Civil Cover Sheet, Individual Practices of Judge Cathy

b. Personserved: Michele Taylor, General Agent, Corporation Service Company, Registered Agent
Desc: African American, Female , Age: 62, Hair: Black, Height: 5'3" , Weight: 135

| served the party:

Address where the party was served: 50 Weston St., Hartford, CT 06120

a, by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive
process for the party (1) on: Wed, Oct 30 2019 (2) at: 03:20 PM

6. Person Who Served Papers:
a, Michael Walton
b. FIRST LEGAL
3600 Lime Street, Suite 626
RIVERSIDE, CA 92501
c. (888) 599-5039

d. The Fee for Service was:

! declare under penalty of perjury that the foregoing is true and correct.

 

 

 

 

 

4
i A —_
l-]4q yi
I! | S i 1 4 !
(Date) (Signature)

PROOF OF
SERVICE

3930174
(323391)
